                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

FREDRICK JOHNSON
                                                            CIVIL ACTION
VERSUS
                                                            NO. 17-1752-SDD-RLB
MIKE CAZES, ET AL.

                                        RULING

        This matter is before the Court on the Motion to Dismiss Plaintiff’s Complaint

Pursuant to F.R.C.P. 12(c) or, Alternatively, for Summary Judgment Pursuant to F.R.C.P.

561 filed by Defendants, Sheriff Mike Cazes (“Sheriff Cazes”) of the West Baton Rouge

Sheriff’s Office (WBRSO), and WBRSO Deputy Vance Matranga (“Deputy Matranga”).

Plaintiff, Frederick Johnson (“Johnson”), has filed a Memorandum in Opposition.2 For the

reasons that follow, the Court finds that Defendants’ Motion shall be GRANTED, and

Johnson shall be granted leave to amend his Complaint with respect to certain claims.

I.      FACTUAL BACKGROUND

        In his Complaint, Johnson describes this action as “a case involving the use of

excessive force and the failure to provide a basic and appropriate level of medical care

by multiple parties,”3 including the WBRSO. The case arises out of the events of

December 10, 2016, when Johnson was standing in the parking lot of the Quick-n-Handy

convenience store in Port Allen, Louisiana.4 Port Allen Police Officer Jana Chustz


1
  Rec. Doc. No. 40.
2
  Rec. Doc. No. 52.
3
  Rec. Doc. No. 1, p. 1.
4
  Id. at p. 6.
53289
                                                                             Page 1 of 19
(“Officer Chustz”) had been dispatched to the Quick-n-Handy in reference to a person,

namely, Johnson, who was allegedly remaining on the premises after being forbidden to

do so.5 Johnson alleges that when she saw him, Officer Chustz “confronted” him and

“demanded that [he] step over to her squad car.”6 Before Johnson could comply with her

order, he alleges, Officer Chustz “attempted to physically restrain”7 him then “fired her

taser at [him], missing him.”8 Then, Johnson “ran across LA-1, ending up in the parking

lot of Brother’s Mart,”9 where Deputy Matranga of the WBRSO and Officer Reginald Mims

of the Port Allen Police Department were waiting, one of them apparently behind the

wheel of a WBRSO vehicle. Johnson claims that, despite the fact that he allegedly “was

unarmed and posed no threat to himself or others”10 and that the deputies allegedly “had

no reason to believe Johnson was involved in or being sought in relation to a felony,”11

one of the law enforcement officers (he does not specify which) “purposefully and

intentionally rammed [him] with their police vehicle, breaking [his] leg.”12

        Johnson alleges that he “immediately informed the officers and/or deputies present

that he believed his leg to be broken and that he needed to go to the hospital.”13 An

ambulance and personnel from Acadian Ambulance Service arrived on the scene, but the

result of their examination of Johnson is disputed. Johnson in his Complaint alleges that,


5
  Rec. Doc. No. 40-1, p. 4, citing Ex. 1.
6
  Rec. Doc. No. 1, p. 6.
7
  Rec. Doc. No. 1, p. 6.
8
  Id.
9
  Rec. Doc. No. 1, p. 7.
10
   Id.
11
   Id.
12
   Id.
13
   Id.
53289
                                                                               Page 2 of 19
while Officer Chustz’s report indicates that the medical personnel “examined Johnson and

determined his injuries to be minor and that transport to a hospital was not necessary,”14

Johnson also alleges that, in fact, the medical personnel on the scene “informed him that

they recommended he be taken immediately to the hospital,”15 which the officers on the

scene then “refused to do.”16

         Johnson was transported to the West Baton Rouge Detention Center, where, upon

intake, he allegedly told a staff member (named herein as John Doe 6) that “he believed

his leg to be broken and that he needed to go to the hospital.”17 John Doe 6 allegedly

poked Johnson’s knee with her finger and, when he cried out, stated, “you said ouch so

your leg can’t be broken.”18 Johnson spent the night in a “hold cell,” allegedly telling “every

deputy and correctional officer he came across”19 about his broken leg, only to be

allegedly “ignored at each and every instance.”20 Johnson was seen by Nurse Iris Martin

the next morning, who allegedly “noticed Johnson’s condition and recommended that he

be immediately taken to a hospital.”21 At that point, Johnson was transported to Our Lady

of the Lake Hospital, where he was diagnosed with multiple fractures to his right leg.

Surgery was required, but Johnson alleges that he had to wait until the next day for it to




14
   Id.
15
   Id.
16
   Id.
17
   Id.
18
   Id.
19
   Id. at p. 8.
20
   Id. at p. 8.
21
   Id. at p. 8.
53289
                                                                                   Page 3 of 19
be performed, allegedly due to the detention center staff’s “negligent action of feeding

him prior to hospitalization.”22

        Johnson brings several claims against Defendants. First, pursuant to 42 U.S.C. §

1983, he alleges that Defendants violated his rights under the Fourth, Eighth, and

Fourteenth Amendments.23 With respect to Sheriff Cazes, Johnson alleges that it was his

policy “to inadequately supervise and train [his] deputies”24 and to “inadequately respond

to instances of misconduct by deputies.”25 Those allegedly inadequate responses include

refusing “to terminate, suspend, discipline, warn, or in any way punish and/or retrain [his]

deputies.”26 Further, Johnson asserts that Defendants “committed the state law torts of

assault and battery [and] also intentionally inflicted emotional distress on [him].”27

        In their Motion to Dismiss,28 Sheriff Cazes and Deputy Matranga argue that all

claims against them should be dismissed, for the following reasons:

            (1) Sheriff Cazes did not participate directly in Plaintiff’s arrest or medical
            treatment so as to subject Sheriff Cazes to liability under federal law in
            his individual capacity; (2) no alleged Constitutional deprivation was
            motivated by official policy so as to subject Sheriff Cazes to liability
            under federal law in his official capacity; (3) all of Plaintiff’s false arrest
            and excessive force claims are barred by Heck and its progeny, and
            Deputy Matranga is otherwise entitled to qualified immunity and
            judgment in his favor as a matter of law, (4) Plaintiff’s claims for denial
            of medical care fail as a matter of law because Defendants herein did
            not deprive Plaintiff of medical care.



22
   Rec. Doc. No. 1, p. 8.
23
   Rec. Doc. No. 1, p. 2.
24
   Rec. Doc. No. 1, p. 9.
25
   Id.
26
   Rec. Doc. No. 1, p. 9.
27
   Rec. Doc. No. 1, p. 11.
28
   Rec. Doc. No. 52.
53289
                                                                                       Page 4 of 19
        Although Defendants’ Motion is styled as a Motion to Dismiss under Rule 12(c)

and, in the alternative, as a Motion for Summary Judgment, Johnson’s Opposition ignores

Defendants’ Motion to Dismiss arguments, focusing instead on summary judgment alone.

In short, Johnson contends that there are significant disputed facts to be decided, and

that the deciding “should be done by a trier of fact in a court of law, not in a motion for

summary judgment.”29 The Court will address Johnson’s claims in turn.

II.     LAW AND ANALYSIS

        A. Motions to Dismiss Under Federal Rule of Civil Procedure 12(c)

        Defendants move for judgment under Rule 12(c) of the Federal Rules of Civil

Procedure. Federal Rule of Civil Procedure 12(c) states that “[a]fter the pleadings are

closed – but early enough not to delay trial – a party may move for judgment on the

pleadings.” A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules

of Civil Procedure is evaluated on the same basis as a motion to dismiss under Rule

12(b)(6).30

        In deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-pleaded

facts as true, viewing them in the light most favorable to the plaintiff.’”31 The Court may

consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”32 “To


29
   Rec. Doc. No. 52, p. 7.
30
   Gentilello v. Rege, 627 F.3d 540, 543-44 (5th Cir. 2010) (citing Doe v. MySpace, Inc., 528 F.3d 413, 418
(5th Cir. 2008)).
31
   In re Katrina Canal Breeches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
32
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (quoting Dorsey v. Portfolio
Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
53289
                                                                                                Page 5 of 19
survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”33

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of this entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”34 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’”35 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”36 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that the defendant has

acted unlawfully.”37 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”38 On a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.”39


33
    In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 127 S.Ct. 1955, 1974, 167 L.Ed.2d 929 (2007)).
34
    Bell Atl. Corp. v. Twombly, 550 U.S. at 555 (internal citations and brackets omitted) (hereinafter
Twombly).
35
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (internal citations omitted)
(hereinafter Iqbal).
36
   Id. at 678.
37
   Id.
38
   Taha v. William Marsh Rice Univ., 2012 WL 1576099 at *2 (S.D. Tx. May 3, 2012) (quoting Southland
Sec. Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
39
   Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
53289
                                                                                               Page 6 of 19
        When considering a Rule 12(b)(6) motion, courts are limited to reviewing the

pleadings and any exhibits attached thereto. However, the Fifth Circuit Court of Appeal

has provided a narrow exception to this rule whereby a “court may treat documents

attached to a motion to dismiss as a part of the pleadings without converting the motion

into one for summary judgment if the complaint refers to the documents, and the

documents are central to the plaintiff’s claim.”40

        B. Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”41 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”42 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”43 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”44 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the


40
   St. Paul Fire & Marine Ins. Co. v. Bd. of Comm’rs of the Port of New Orleans, 2012 WL 1118419, at *2
(E.D. La. Apr. 2, 2012) (citing Lone Star Fund v. (U.S.) v. Barclays Bank PLC, 594 F.3d 383 (5th Cir. 2010)).
41
   Fed. R. Civ. P. 56(a).
42
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
43
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
44
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
53289
                                                                                                Page 7 of 19
material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”45

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”46 All reasonable factual

inferences are drawn in favor of the nonmoving party.47 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”48 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”49

        C. 42 U.S.C. § 1983

        “Section 1983 imposes liability on anyone who, under color of state law, deprives

a person ‘of any rights, privileges, or immunities secured by the Constitution and laws.’”50

In order to state a claim under 42 U.S.C. § 1983, the plaintiff must establish two elements:

“(1) that the conduct in question deprived a person of rights, privileges, or immunities

secured by the Constitution or laws of the United States; and (2) that the conduct


45
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
46
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
47
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
48
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
49
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
50
   Blessing v. Freestone, 520 U.S. 329, 340 (1997).
53289
                                                                                                 Page 8 of 19
complained of was committed by a person acting under color of state law.”51 As for the

first element, 42 U.S.C. § 1983 only imposes liability for violations of rights protected by

the United States Constitution – not for violations of duties of care arising out of tort law.52

As to the second element, a “plaintiff must identify defendants who were either personally

involved in the constitutional violation or whose acts are causally connected to the

constitutional violation alleged.”53

         “The performance of official duties creates two potential liabilities, individual-

capacity liability for the person and official-capacity liability for the municipality.”54 Official-

capacity suits generally represent only another way of pleading an action against an entity

of which an officer is an agent. However, to be liable in one’s official capacity under

Section 1983, the defendant must have been delegated policy-making authority under

state law. In contrast, a state actor may have Section 1983 liability in his/her individual

capacity for actions causing the deprivation of a federal right taken under color of state

law.55

         D. Claims Against Sheriff Cazes in his Individual Capacity

         Johnson specifies that Sheriff Cazes is being sued in both “his individual and

official capacity.”56 However, Johnson does not plead any facts that demonstrate personal

involvement by the Sheriff. Under the doctrine, his Complaint falls short of what is required


51
   Jones v. St. Tammany Parish Jail, 4 F.Supp.2d 606, 610 (E.D. La. May 8, 1998); Elphage v. Gautreaux,
2013 WL 4721364, at *5 (M.D. La. Sept. 3, 2013).
52
   Griffith v. Johnston, 899 F.2d 1427, 1436 (5th Cir. 1990).
53
   Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995).
54
   Turner v. Houma Mun. Fire & Police Civil Serv. Bd., 229 F.3d 478, 484 (5th Cir. 2000).
55
   Coleman v. East Baton Rouge Sheriff’s Office, 2014 WL 5465816, at *3 (M.D. La. Oct. 28, 2014).
56
   Rec. Doc. No. 1, p. 3.
53289
                                                                                          Page 9 of 19
to hold a municipal official liable in his individual capacity under Section 1983. To

successfully allege constitutional violations in a Section 1983 claim, the Fifth Circuit has

held that a plaintiff “must allege specific conduct giving rise to a constitutional violation.

This standard requires more than conclusional assertions: The plaintiff must allege

specific facts giving rise to the constitutional claims.”57 In order to establish the personal

liability of a certain defendant to a plaintiff who is claiming damages for deprivation of his

civil rights, that plaintiff must show that particular defendant's action or inaction was a

violation of the plaintiff's civil rights. Overall, “[p]ersonal involvement is an essential

element of a civil rights cause of action.”58

          All of the allegations in the Complaint that involve Sheriff Cazes are related to his

potential liability in his official capacity, as the policymaker for the West Baton Rouge

Sheriff’s Office. There is no allegation that Sheriff Cazes was present during the events

giving rise to this action or that any of his actions or inactions was a violation of Johnson’s

civil rights. Again, the allegations against him are entirely policy-based, relating to his

alleged failure to train and supervise his staff. Accordingly, the Court finds that the

Defendants’ Motion shall be GRANTED, and the claims against Sheriff Cazes in his

individual capacity dismissed without prejudice.




57
     Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002).
58
     Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).
53289
                                                                                   Page 10 of 19
        E. Claims Against Sheriff Cazes in his Official Capacity

           1. Applicable Law

        A suit against a government official in his official capacity is the equivalent of filing

suit against the government agency of which the official is an agent.59 Accordingly, the

claims against Sheriff Cazes in his official capacity are, in effect, claims against the

municipal entity he represents, namely, the West Baton Rouge Sheriff’s Office.60 A

plaintiff asserting a Section 1983 claim against a municipal official in his official capacity

or a Section 1983 claim against a municipality “must show that the municipality has a

policy or custom that caused his injury.”61 To establish an “official policy,” a plaintiff must

allege either of the following:

        1. A policy statement, ordinance, regulation, or decision that is officially
           adopted and promulgated by the municipality's lawmaking officers or by
           an official to whom the lawmakers have delegated the policymaking
           authority; or
        2. A persistent, widespread practice of city officials or employees, which,
           although not authorized by officially adopted and promulgated policy, is
           so common and well settled as to constitute a custom that fairly
           represents municipal policy. Actual or constructive knowledge of such
           custom must be attributable to the governing body of the municipality or
           to an official to whom that body had delegated policy-making authority.62

        To state a claim for municipal liability, the policymaker must have final

policymaking authority.63 “[W]hether a particular official has final policymaking authority



59
   Monell v. New York City Dep't of Soc. Serv, of City of New York, 436 U.S. 658, 691 n. 55 (1978).
60
   Graham, 473 U.S. at 165; see also Bellard v. Gautreaux, No. CIV.A. 08-627, 2010 WL 3523051, at *4
(M.D. La. Sept. 3, 2010) amended in part, No. CIV.A. 08-627, 2010 WL 4977480 (M.D. La. Dec. 2, 2010),
affirmed, 675 F.3d 454 (5th Cir. 2012) and affirmed, 675 F.3d 454 (5th Cir. 2012).
61
   Parm v. Shumate, 513 F.3d 135, 142 (5th Cir. 2007).
62
   Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir.1984).
63
   City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988).
53289
                                                                                       Page 11 of 19
is a question of state law.”64 Moreover, “each and any policy which allegedly caused

constitutional violations must be specifically identified by a plaintiff” for the necessary

determination to be made on the policy's relative constitutionality.65

        Although “a single decision may create municipal liability if that decision were

made by a final policymaker responsible for that activity,”66 absent an official policy,

actions of officers or employees of a municipality do not render the municipality liable

under Section 1983.67 A municipality cannot be held liable under Section 1983 for the

tortious behavior of its employees under a theory of respondeat superior.68 “Congress

did not intend municipalities to be held liable unless action pursuant to official municipal

policy of some nature caused a constitutional tort.”69 However, a plaintiff may establish

a policy or custom based on isolated decisions made in the context of a particular situation

if the decision was made by an authorized policymaker in whom final authority rested

regarding the action ordered.70

        To state a claim, plaintiffs “must plead facts showing that a policy or custom

existed, and that such custom or policy was the cause in fact or moving force behind a




64
   Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989) (internal quotations omitted) (emphasis in
original).
65
   Piotrowski v. City of Houston, 237 F.3d 567, 579 (5th Cir. 2001).
66
   Bennett v. Pippin, 74 F.3d 578, 586 (5th Cir.1996) (internal quotations and citations omitted) (emphasis
in original).
67
   Id.
68
   Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
69
   Id.
70
   Cozzo v. Tangipahoa Parish Council–President Gov't, 279 F.3d 273, 289 (5th Cir. 2002)(citing City of
Saint Louis v. Praprotnik, 485 U.S. 112, 124–25, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988); Bennett v. Pippin,
74 F.3d 578, 586 (5th Cir.1996)).
53289
                                                                                             Page 12 of 19
constitutional violation.”71 Liability for failure to promulgate a policy requires that the

defendant acted with deliberate indifference.72             “A failure to adopt a policy can be

deliberately indifferent when it is obvious that the likely consequences of not adopting a

policy will be a deprivation of constitutional rights.”73 “Deliberate indifference is a high

standard—‘a showing of simple or even heightened negligence will not suffice.’”74 A mere

showing of generalized risk is insufficient to establish deliberate indifference; rather, the

plaintiff must show that a reasonable policy maker would conclude that the constitutional

deprivation that occurred was a plainly obvious consequence of his decision.75

            2. Analysis

        Johnson alleges, and Defendants do not dispute, that Sheriff Cazes was at all

relevant times the “final policy maker”76 for the WBRSO. As the plaintiff in a Section 1983

suit against a municipal official in his official capacity, Johnson “must show that the

municipality has a policy or custom that caused his injury.”77 To that end, Johnson cites

Sheriff Cazes’ alleged “policy and/or custom . . .to inadequately supervise and train [his]

deputies, officers, and medical personnel.”78 Additionally, Johnson identifies Sheriff

Cazes as having a policy “to inadequately respond to instances of misconduct by deputies




71
   McClure v. Biesenbach, No. 08–50854, 2009 WL 4666485, at *2 (5th Cir. Dec.9, 2008) (unpublished)
(citing Spiller v. City of Tex. City, Police Dep't, 130 F.3d 162 (5th Cir.1997)).
72
   Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011).
73
   Id. (quoting Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir. 1992)).
74
   Valle v. City of Houston, 613 F.3d 536, 542 (5th Cir. 2010)(quoting Piotrowski v. City of Houston, 237
F.3d 567, 579 (5th Cir. 2001) (quoting Brown, 520 U.S. at 407, 117 S.Ct. 1382)).
75
   Board of Comm'rs of Bryan Cty. v. Brown, 520 U.S. 397, 411 (1997).
76
   Rec. Doc. No. 1, p. 3.
77
   Parm v. Shumate, 513 F.3d 135, 142 (5th Cir. 2007).
78
   Rec. Doc. No. 1, p. 9.
53289
                                                                                           Page 13 of 19
and/or officers . . . including a refusal to terminate, suspend, discipline, warm, or in any

way punish and/or re-train [his] deputies or officers.”79 Even assuming arguendo that

Johnson has pleaded the existence of an “official policy” capable of giving rise to

municipal liability, he nevertheless fails to articulate how that policy was the moving force

of the alleged constitutional violations. Johnson does not describe any specific training

that Sheriff Cazes failed to offer his deputies or medical personnel, nor does he allege

facts to show that the lack of training in any particular area caused the alleged

constitutional violations.

         Moreover, although Johnson alleges that Sheriff Cazes has a policy of doling out

inadequate discipline with respect to his deputies in general, he does not allege any

specific incident where Deputy Matranga committed misconduct that was inadequately

handled, nor, again, does he allege that Sheriff Cazes’ failure to adequately discipline

Deputy Matranga gave rise to the violations alleged in this case. Johnson does offer the

boilerplate, conclusory statement that Sheriff Cazes’ actions “are actual, legal, and

proximate causes of Johnson’s damages,”80 but such a statement, without facts to

support it, is insufficient to support an inference of liability. Johnson also states that as a

result of Sheriff Cazes’ policies, “defendants knew that their actions would not be properly

monitored by supervisory deputies and/or officers, and that misconduct would be

tolerated rather than investigated and/or punished.”81 Again, without factual support, that



79
   Id.
80
   Id.
81
   Rec. Doc. No. 1, p. 9.
53289
                                                                                  Page 14 of 19
statement is too conclusory to survive a motion to dismiss. Accordingly, Defendants’

Motion shall be GRANTED, and the claims against Sheriff Cazes in his official capacity

are dismissed without prejudice.

        F. Summary Judgment on Excessive Force Claims Against Deputy Matranga

        Johnson seeks to hold Deputy Matranga liable for allegedly using excessive force

against him in the course of his arrest.82 Defendants move for summary judgment on that

excessive force claim, arguing that, under the doctrine set forth in Heck v. Humphrey, it

necessarily fails because Johnson was arrested for, and pleaded guilty to, Louisiana

Revised Statute 14:108, Resisting an Officer. Defendants attach as an exhibit Johnson’s

deposition testimony, where he states that he pleaded guilty to the charge. Defendants

further draw the Court’s attention to the minutes from Port Allen City Court on February

8, 2017, which reflect that Johnson entered a plea of guilty to Resisting an Officer and

was sentenced to five days in the Parish jail, with credit for time served.83

        When a plaintiff brings a Section 1983 claim against the police officer who arrested

him, “the district court must first ‘consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence.’”84 The Section 1983 claim

is barred unless the plaintiff’s conviction or sentence has been “reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to make such

a determination, or called into question by a federal court's issuance of a writ of habeas


82
   Actually, Johnson pleads that “Matranga and/or Mims purposefully and intentionally rammed” him with
their police vehicle. This allegation is fatally vague and fails to state a claim against Deputy Matranga.
83
   See Rec. Doc. No. 40-5, p. 52, lines 14-19; Rec. Doc. No. 37-2.
84
   Hainze v. Richards, 207 F.3d 795, 798 (5th Cir. 2000)(quoting Heck, 512 U.S. at 487).
53289
                                                                                            Page 15 of 19
corpus.”85 In his Opposition, Johnson does not point to any evidence that his conviction

for Resisting an Officer has been reversed, expunged, or otherwise invalidated. In fact,

he does not address the issue of whether his claims are barred by Heck at all.

        The Fifth Circuit has clearly held that “when there is no temporal and conceptual

distinction between the factual basis for the conviction and the excessive force claim, that

is, when the complained of use of force is applied during or simultaneously with the arrest,

Heck applies.”86 The summary judgment evidence cited by Defendants demonstrates

that Johnson’s conviction arises out of the same events that give rise to his Section 1983

claim. And, the use of force alleged by Johnson – namely, one of the WBRSO deputies

striking him with a vehicle – was applied during Johnson’s arrest. This Court finds that a

finding of liability on Johnson’s excessive force claim would necessarily imply the

invalidity of his criminal conviction for resisting arrest, and that Johnson has failed to

demonstrate any genuine issues of material fact on the issue of his having pled guilty to

resisting. Johnson’s excessive force claim against Deputy Matranga is barred by Heck

and, accordingly, dismissed with prejudice.




85
   See Hudson v. Hughes, 98 F.3d 868, 872 (5th Cir.1996) (quoting Heck, 512 U.S. at 487) (internal
quotations omitted).
86
   Id. (citing Walter v. Horseshoe Entertainment, 483 Fed.Appx. 884, 887 (5th Cir. 2012); Bush, 513 F.3d
at 495, 498 (use of force after arrest and handcuffing when resistance by the arrestee had ceased was
temporally and conceptually distinct from the criminal conviction); DeLeon, 488 F.3d at 656-657 (finding
that the complaint did not allege that the claims of excessive force were separable from the plaintiff’s
aggravated assault on the officer); Pratt v. Giroir, 2008 WL 975052, at *5 (E.D. La. Apr. 8, 2008) (“Fifth
Circuit precedent is clear that whether the plaintiff alleges excessive force during or simultaneous with an
arrest versus after an arrest results in distinct consequences under Heck.”).
53289
                                                                                              Page 16 of 19
        G. State Law Claims

        Johnson attempts to bring a number of claims under state law, as well, asserting

in conclusory fashion that “Defendants also committed the state law torts of assault and

battery against the Plaintiff. Defendants also intentionally inflicted emotional distress on

the Plaintiff.”87 Not only are the elements of these claims and any facts in their support

nowhere to be found in the Complaint; as Defendants correctly note, federal courts have

held that the Heck rule also serves to bar state law claims that challenge the validity of

the underlying criminal conviction.88 Accordingly, this Court finds that the Motion should

be granted with respect to Johnson’s state law claims.

        H. Leave to Amend

        Under Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleading

only with the opposing party’s written consent or the court’s leave” and a “court should

freely give leave when justice so requires.” A district court has limited discretion to deny

a litigant leave to amend because Rule 15 evinces a bias in favor of granting leave to

amend.89 Although leave to amend should not be automatically granted, “[a] district court

must possess a substantial reason to deny a request for leave to amend.”90 In determining

whether to grant leave, a court may consider several factors, including, “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

87
   Rec. Doc. No. 1, p. 11.
88
   See, e.g., Sheppard v. City of Alexandria, No. 10-2396, 2012 WL 3961820 at *2 (W.D. La. Sep. 10, 2012);
Hainze v. Richard, 207 F.3d 795, 799 (5th Cir. 2000).
89
   Goldstein v. MCI WorldCom, 340 F.3d 238, 254 (5th Cir. 2003).
90
   Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005).
53289
                                                                                            Page 17 of 19
allowance of the amendment, [and] futility of amendment ....”91 The “futility” of

amendments to a complaint is measured by whether “the amended complaint would fail

to state a claim upon which relief could be granted” under “the same standard of legal

sufficiency as applies under Rule 12(b)(6).”92

        Johnson has not explicitly requested leave to amend; in his Opposition, he prays

in the alternative for oral arguments on the Motion to Dismiss. Nevertheless, in the spirit

of liberality evinced by Federal Rule of Civil Procedure 15(a)(2), the Court finds that

Johnson should be granted leave to amend his Complaint. That leave to amend does not

extend, however, to Johnson’s state law claims and his claims against Deputy Matranga,

which the Court concluded infra to be Heck-barred. Because Heck bars those claims as

a matter of law, any amendment would be futile.

        But Johnson is free to amend his Complaint with respect to his claims against

Sheriff Cazes; specifically, Johnson is granted leave to plead additional facts that show

personal involvement by the Sheriff in connection with the claim against him in his

individual capacity, and/or to expand upon on the official capacity policy-related claims in

accordance with the above Ruling.




91
   Rhodes v. Amarillo Hosp. Dist., 654 F.2d 1148, 1153 (5th Cir. 1981) (quoting Foman v. Davis, 371 U.S.
178, 182, 83 S.Ct. 227, 230, 9 L.Ed. 2d 222 (1962)).
92
   Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 873 (5th Cir. 2000) (citations omitted).
53289
                                                                                          Page 18 of 19
III.         CONCLUSION

             IT IS HEREBY ORDERED that the Motion to Dismiss Plaintiff’s Complaint

Pursuant to F.R.C.P. 12(c) or, Alternatively, for Summary Judgment Pursuant to F.R.C.P.
       93
56          shall be GRANTED. Summary judgment is granted as to Plaintiff’s claims against

Deputy Vance Matranga, and his claims against Sheriff Cazes are dismissed without

prejudice. Plaintiff Frederick Johnson is granted leave to file an Amended Complaint

within thirty (30) days of this Court’s Ruling.

             Signed in Baton Rouge, Louisiana, on September 18, 2019.



                                            S
                                         CHIEF JUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




93
     Rec. Doc. No. 40.
53289
                                                                               Page 19 of 19
